DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-22 directed to an invention non-elected without traverse.  Accordingly, claims 20-22 are cancelled by the following examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

		Claim 20. (presently cancelled)  Cancel.
		Claim 21. (presently cancelled)  Cancel.
		Claim 22. (presently cancelled)  Cancel.

Allowable Subject Matter
Claims 1-15, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a process of forming a slanted surface relief grating by ion implanting a substrate to facilitate the selective etching of so as to generate a slanted surface relief grating in which the leading and trailing edges of the grating structure are within 20° of being parallel to each other.  The method taught by Landis does not produce a grating having the claimed structure.  US 2019/0212480 (Evans et al.) teaches a grating with the claimed structure (see, for example, FIG. 9) but Evans et al. do not teach forming the structure by an ion implantation flowed by etching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner




/Allan W. Olsen/           Primary Examiner, Art Unit 1716